   Case: 1:20-cv-00224-TSB Doc #: 24 Filed: 01/27/21 Page: 1 of 2 PAGEID #: 114




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

 GERALD L. SHULTS, JR.                             :        Case No. 1:20-cv-224
                                                   :
         Plaintiff,                                :        Judge Timothy S. Black
                                                   :
 vs.                                               :
                                                   :
 SANDRA NORLING,                                   :
                                                   :
        Defendants.                                :

                                 ORDER OF DISMISSAL

       Before the Court is a “stipulation of dismissal with prejudice” of all claims jointly

filed by the parties. (Doc. 23). However, the Court will construe the stipulation as a joint

motion for an order of dismissal and motion to retain jurisdiction, given the parties

request a Court order under Federal Rule of Civil Procedure 41(a)(2) and request the

Court to retain jurisdiction as part of the stipulation. (Id. at 1).

       The parties state that a settlement agreement has been reached between the parties,

resolving all claims. The parties request that this case be dismissed with prejudice and

that the Court retain jurisdiction to enforce the terms of the parties’ settlement agreement,

to the extent necessary.

       Accordingly, for good cause shown and upon consideration of the parties’ joint

motion to dismiss pursuant to Rule 41(a)(2), it is hereby ordered that:
   Case: 1:20-cv-00224-TSB Doc #: 24 Filed: 01/27/21 Page: 2 of 2 PAGEID #: 115




        1.      With consent of the parties, the Court shall retain jurisdiction for the

                purposes of enforcing the terms of the parties’ settlement agreement, to the

                extent necessary; and

        2.      Except as provided in Paragraph 1, the case is DISMISSED with

                prejudice, and shall be TERMINATED on the docket of this Court.


        IT IS SO ORDERED.

Date:        1/27/2021                                           s/Timothy S. Black
                                                               Timothy S. Black
                                                               United States District Judge




                                                2
